UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2301


KIMBERLY ANN SHREVE,

                Plaintiff - Appellant,

          v.

KRISTEN LYNN FETTER; COLON WILLOUGHBY, JR.; TINA HOAGLAND
BYRD; WAKE COUNTY SHERIFF’S OFFICE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:13-cv-00354-H)


Submitted:   January 21, 2014             Decided:   January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly Ann Shreve, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kimberly Ann Shreve appeals the district court’s order

accepting     the   recommendation    of    the   magistrate     judge     and

dismissing her 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Shreve v. Fetter, No. 5:13-cv-00354-H

(E.D.N.C. Oct. 7, 2013).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would    not   aid   the

decisional process.



                                                                     AFFIRMED




                                     2